Citation Nr: 0808967	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1967 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for chronic low 
back strain, major depressive disorder, and tinnitus.  

The issues of service connection for major depressive 
disorder and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current back disability was first shown 
approximately 30 years following discharge from service, and 
there is no competent medical evidence linking the current 
low back disability to any in-service disease or injury.  


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2003 and May 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for a low back disability is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, 
the RO subsequently issued a duty-to-assist letter to the 
veteran in March 2006 in specific compliance with the holding 
in Dingess.  A supplemental statement of the case was issued 
in September 2007.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion as to the etiology 
and severity of his claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim of service connection for a low back disability 
at this time.

II.  Service Connection

The veteran seeks service connection for a low back 
disability that he asserts had its onset during service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records are entirely negative for 
complaints, or treatment for an in-service back injury; 
although a pre-existing gunshot wound to the back at age 19 
was noted on the veteran's entrance examination in October 
1967.  At discharge, the gunshot wound was mentioned again on 
the September 1968 discharge exam; however, no problems were 
noted to be associated with the pre-existing injury.  

The veteran maintains, however, that he was treated by medics 
in Korea for a back injury during service and that his 
current back disability is related to the in-service back 
injury.  At a VA examination in August 2003, the veteran was 
diagnosed with chronic low back strain with recurrent right 
sciatica.  The veteran reported that during service he began 
to notice the gradual onset of low back pain after doing some 
heavy lifting while loading a truck during service.  The 
veteran further asserts that he was treated in service with 
some analgesics, with some improvement.  He was able to 
continue his activities and job without impairment, but was 
then involved in a car accident in service, which also 
contributed to his back disability.  Finally, the veteran 
reported that he was treated for a flare-up of back pain in 
1969.  The examiner diagnosed chronic low back strain; 
however, no opinion was provided as to the likely etiology of 
the back strain.

There is no record of any in-service treatment of back pain, 
and there is no record showing that the veteran was in a car 
accident during service or that he was treated for back pain 
in 1969.  Rather, the first evidence of a back disability 
comes from numerous medical records and correspondence 
between doctors, insurance companies and attorneys 
documenting the veteran's involvement in two automobile 
accidents in 1998.  Importantly, these records were obtained 
and added to the claims file at some point after the August 
2003 VA examination.  Specifically, the records added to the 
claims file after the August 2003 VA examination show that 
the veteran first injured his back in 1998, as a result of 
automobile accidents in March 1998 and November 1998.  He was 
awarded disability compensation for the injuries suffered as 
a result of the 1998 automobile accidents in 2001.  

According to those records, the veteran was driving a compact 
Honda while working as a delivery driver for Domino's Pizza, 
when his car was struck at an intersection by a heavy 
vehicle.  He recalled the impact, but nothing more, and 
recovered consciousness in the hospital.  The veteran was 
examined and kept for a few hours of observation.  His 
employer sent him to Kaiser to receive physical therapy for 
his neck, left shoulder and arm, and low-back area.  He 
received medication including Tylenol with codeine.  After 
six weeks of treatment, he was released to return to work and 
was still hurting, having headaches and some neck pain, but 
especially low back pain that did not radiate.  He had no 
further treatment and continued to work without restriction, 
although he continued to complain of headaches and low back 
pain.  He moved from Fresno, California to Los Angeles in 
October 1998 and began working with a plumbing company.  In 
November 1998, the veteran was driving a plumbing truck and 
was at a stop in order to turn left into the company property 
when a fast Mazda passed the truck and struck it on the 
driver's door.  His upper body struck the wheel, and he was 
thrown to the right and struck his right arm.  He was dazed, 
but able to get out by the passenger's door.  X-rays revealed 
that he sustained an injury to his shoulder, although there 
was no fracture noted.  He also described an injury to his 
right leg, neck, back and teeth.  The next day, he had 
shoulder and neck pain, and noted that his low back was still 
hurting.  He began physical therapy two to three times per 
week and starting seeing a chiropractor, which provided some 
relief, albeit only temporary.  He returned to work, but his 
symptoms worsened because of the constant movements, heavy 
lifting and carrying that was required in his line of work.  
He took pain medication as prescribed, but he stopped working 
in December 1998.  A January 1999 magnetic resonance imaging 
(MRI) of the lumbar spine showed narrowing of the L5-S1 disc, 
with decreased signal intensity and a 3-mm disc bulge.  

At a medical evaluation in August 1999, the veteran's main 
complaint was back pain, although he also noted neck pain and 
headaches, as well as depression.  The examiner concluded 
that the veteran clearly enunciated a history of two 
automobile accidents, with definite residuals from the first 
accident of daily headaches off and on, neck pain, and low 
back pain after sitting too long, standing too long and 
bending and lifting.  Despite this, he was able to work 
apparently satisfactorily as a plumber until his subsequent 
injury in November 1998.  The examiner opined that the injury 
of March 1998 was responsible for 75 percent of his ongoing 
disability, with 25 percent involving his neck and back as 
due to the injury of November 1998.  

The veteran's condition was re-evaluated in March 2000, and 
the examiner determined that the veteran's past history 
remained unchanged, and his orthopedic condition had become 
permanent and stationary.  

A final examination report from October 2000 noted the 
veteran's "past medical history" which included a left 
wrist fracture in 1996 and a herniorrhaphy in 1984.  There 
was no indication of any in-service back injury or complaints 
of back pain prior to the 1998 injuries.

VA mental health records from September 2005 show a history 
of low back pain secondary to two MVA's in 1998.  

Other VA and private records clearly show current diagnoses 
of chronic low back sprain, intervertebral disc syndrome, 
nerve root syndrome, and disc degeneration at L5-S1.  

In sum, the medical evidence in this case does not show the 
presence of a low back disability until 1998, nearly 30 years 
after discharge from service.  Although the veteran maintains 
that he injured his back during service in 1968, the medical 
records and other objective evidence of record does not 
support the veteran's contentions.  Rather, the totality of 
the medical and other evidence of record overwhelmingly 
supports a finding that the veteran did not sustain an injury 
to his back until the automobile accidents of March and 
November 1998.  As noted, the veteran reported at VA 
examinations that he injured his back in service in 1968; 
however, at all the private examinations of record, conducted 
between 1999 and 2001, the veteran never mentioned an in-
service back injury.  The only prior medical findings noted 
in the evaluations conducted between 1999 and 2001 included a 
wrist fracture in 1996 and a hernia repair in 1984.  

Although the veteran is competent to report that he hurt his 
back during service, he does not possess the requisite 
medical expertise to provide the necessary nexus opinion as 
to whether his current low back condition is related to any 
in-service back injury.  Moreover, given the veteran's own 
inconsistent self-reported history with regard to the onset 
of his current back disability, the credibility of the 
veteran's statements are in question.  Furthermore, even if 
the veteran did injure his back during service, there is no 
record of such, or of any treatment for a back disability 
until the intervening injuries in 1998.  Given the thirty 
year gap between discharge from service and a diagnosis of 
the current disability, any in-service back injury is not 
necessarily the cause of the current disability.  Although 
the veteran may believe that his current low back disability 
had its onset during service, there is no medical opinion to 
support this theory.  Moreover, any medical opinion obtained 
at this point, that would link the current low back condition 
to a self-reported, undocumented in-service injury would 
necessarily be based on pure speculation, given the record in 
this case, and would be of little probative value.  

The credibility of the veteran's testimony must be weighed 
against the other evidence of record, including the objective 
findings showing no back disorder until 1998.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a back injury during 
service in this case is supported by affirmative evidence 
which tends to show that no back injury was incurred during 
that time.  Such affirmative evidence consists of the 
separation examination report which showed no complaints of 
back pain or any other symptoms associated with a low back 
injury, and a finding by numerous post-service examiners that 
the veteran's current low back condition had its onset in 
1998, nearly 30 years after discharge from service, following 
two automobile accidents.  

Although the veteran insists that his current back disorder 
had its onset during service, the fact remains that the 
service medical records are silent as to any complaints, 
findings or diagnosis of an in-service back injury, and the 
veteran has not provided any medical evidence dated since 
discharge from service, and prior to 1998, that shows 
complaints, findings or diagnosis of an in-service back 
disability.  This is affirmative evidence that the veteran 
did not develop a back disability during active duty.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

In sum, the veteran is competent to report that he has 
suffered a back injury during service.  Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  The Board, however, makes 
credibility determinations and otherwise weighs the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against the veteran's lay statements.  In this case, 
there is no competent medical evidence of a nexus between the 
veteran's current low back disorder and his claimed in-
service injury.  The VA examiner in August 2003 did not 
provide an opinion as to the etiology of the current back 
pain.  The veteran reported a history of an in-service back 
injury to a VA examiner in September 2006, in conjunction 
with a claim for special monthly pension based on the need 
for aid and attendance; however, that examiner likewise did 
not provide an opinion as to the likely etiology of the 
current back disability.  Thus, there is no medical opinion 
supporting the veteran's contentions.  

To warrant service connection, there must be a nexus between 
the veteran's current back disability and his claimed in-
service back injury; and, although the veteran is competent 
to state that he has suffered a back injury during service, 
this evidence must be weighed against the other evidence of 
record, which does not support the veteran's contentions.  

For all the foregoing reasons, the preponderance of the 
evidence is against the claim of service connection for a 
back disorder.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.  


REMAND

The veteran seeks service connection for major depressive 
disorder and tinnitus.  

The veteran reported that he had ringing in the ears during 
service.  Additionally, the veteran was diagnosed with 
tinnitus at a VA examination in August 2003; however, that 
examination report did not contain a medical opinion as to 
the likelihood that the veteran's current diagnosis of 
tinnitus had its onset during service.  Given the lengthy 
time period between service and the current diagnosis, a 
medical nexus opinion is necessary to determine if the 
current tinnitus likely had its onset during service.  

With regard to the claim of service connection for major 
depressive disorder, there is conflicting evidence as to the 
likely etiology of the veteran's major depressive disorder.  
At a VA examination in August 2003, the veteran reported that 
he had been depressed ever since the passing of his mother 
during service.  According to the veteran, the death of his 
mother hit him extremely hard and he has never gotten over 
the pain.  Additionally, the veteran reported that he was 
considered a father figure for his six siblings because his 
father was an alcoholic who did not support the family.  When 
his mother died suddenly at the age of 42, the veteran was 
flown home to take care of his younger siblings.  

The veteran's DD Form 214 reflects that the veteran was 
granted a hardship discharge shortly after the death of his 
mother, although the reason for the hardship discharge is not 
currently of record.  The August 2003 examiner nevertheless 
diagnosed the veteran as follows:  "Bereavement, which would 
not be diagnosed as major depressive disorder, single, 
severe, without psychosis, but at times with psychosis, which 
is chronic in nature at this time.  There is a brief history 
of depressive feelings in childhood and adolescence prior to 
this onset of this major depressive disorder, which occurred 
with the death of his mother and was then followed by the 
death of his father when he was in the military."  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 40 to the major depressive disorder, which seemed to 
have been present persistently since the loss of his mother 
all the way back in the service in 1967.  However, the 
examiner also noted that the opinion was based on the 
veteran's own reported history, as the service medical 
records show normal entry and exit physicals, and there was 
no information related to the hardship discharge.  The 
examiner concluded that it was difficult to determine if 
there was significant depression at the time that the veteran 
was released from service.  In essence, the examiner 
determined that, according to the veteran's reported history, 
his major depressive disorder had been present since service.  

Additionally, records from the VA mental health clinic in 
January and March 2004 reveal the veteran's continued 
complaints of depression which he dates back to his mother's 
death during military service.  

Nearly three volumes of private medical records were 
subsequently added to the claims file.  As noted above, these 
records reveal that the veteran suffered significant 
orthopedic injuries to his back and neck as a result of two 
automobile accidents in 1998.  Significantly, these records 
also show that the veteran suffered from major depressive 
disorder as a result of his orthopedic disabilities.  Some of 
the records refer to the veteran's time in service and his 
reported emotional setback at the time of his mother's death; 
however, the majority of the evidence addressing the 
veteran's psychiatric component, traces the onset of his 
current major depressive disorder back to 1998, the time of 
the two automobile accidents.  For example, a May 1999 
initial psychiatric evaluation noted that the veteran's prior 
psychological and psychiatric history dated back to 1984/1985 
when he was treated for depression and a suicide attempt.  
There is no indication that the veteran received any 
treatment for complaints, findings or diagnosis of a 
psychiatric condition prior to that date.  

A January 2001 comprehensive psychiatric medical 
report/psychological testing results noted that the veteran's 
grieving processes of sadness, loss and mourning regarding 
his mother's death appeared to be completely separate and 
apart from the current emotional distress attributed to work 
injury factors.  Additionally, the veteran stated that there 
were no residual symptoms of emotional distress arising from 
his military duty.  Likewise, the veteran reported that his 
past problems/counseling related to a 1984 suicide attempt 
were not causative of any current residuals of emotional 
stress.  The past problems were reported to be essentially 
resolved.  The examiner indicated that there would be a high 
level of psychiatric disability due to the injury upon injury 
experience, the emotional effects of serious back injury 
superimposed upon the emotional effects of head injury.

In sum, there is conflicting medical evidence in this case.  
The VA examiner attributed the veteran's current psychiatric 
condition to his mother's death in 1967; however, private 
records, which were not associated with the claims file at 
the time of the August 2003 VA examination, attributed the 
veteran's current psychiatric condition to his decline in 
physical health as a result of the two non-service-related 
automobile accidents in 1998.  

The VA examiner in August 2003 was obviously not aware of the 
veteran's intervening low back injuries in 1998 at the time 
of the 2003 examination, and as such, it is likely that the 
VA examiner's examination and diagnosis do not accurately 
reflect the current nature, extent and severity of the 
veteran's service-connected disability.  Similarly, the 
opinion of the VA examiner is not based on an accurate 
history.  The Board finds that a thorough and contemporaneous 
medical examination, that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluation will be a fully informed one, 
should be accomplished.  Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  In addition, a contemporaneous VA examination is 
necessary where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet.App. 589, 595 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
tinnitus and major depressive disorder, 
not already associated with the claims 
file.  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
the current nature and likely etiology of 
the major depressive disorder and the 
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiners in conjunction with the 
requested study.  The examiners should 
elicit from the veteran and record a full 
clinical history referable to the major 
depressive disorder and claimed tinnitus.  
The examiners should first identify if 
any such major depressive disorder and 
tinnitus exist, and if so, should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current major depressive 
disorder and tinnitus had its onset 
during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  Regarding the psychiatric 
examination, the examiner should review 
the VA examination of August 2003 as well 
as the private records addressing the 
veteran psychiatric condition following 
the 1998 automobile accidents and provide 
an opinion as to whether the veteran's 
current depressive disorder, as likely as 
not, had its onset during service at the 
time of the death of the veteran's 
mother; or, if it is more likely than not 
that the veteran's current major 
depressive disorder had its onset after 
1998, as a result of the decline in his 
physical health following the automobile 
accidents.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


